09/23/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 13, 2021

          STATE OF TENNESSEE v. HOMER ALSON MADDIN, III

                Appeal from the Criminal Court for Davidson County
                     No. 2003-A-393    Steve R. Dozier, Judge
                     ___________________________________

                           No. M2020-00795-CCA-R3-CD
                       ___________________________________


A jury convicted the Defendant, Homer Alson Maddin, III, of four counts of aggravated
rape in 2004, and the trial court sentenced him to concurrent terms of twenty-five years in
confinement. After discovering in 2020 that it mistakenly marked the Defendant as a
violent offender rather than a multiple rapist on the judgment forms in counts two
through four, the trial court entered an order amending the judgment forms under
Tennessee Rule of Criminal Procedure 36. On appeal, the Defendant argues that the trial
court failed to provide proper notice under Rule 36 and that his classification as a violent
offender was not a clerical error. After review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Homer Alson Maddin, III, Nashville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; Glenn Funk, District Attorney General; and J. Wesley King,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                     FACTUAL AND PROCEDURAL HISTORY

      In 2004, a Davidson County jury convicted the Defendant of four counts of
aggravated rape. State v. Maddin, 192 S.W.3d 558, 559 (Tenn. Crim. App. 2005).
Following a sentencing hearing, the trial court imposed four concurrent terms of twenty-
five years in confinement. Id. The judgment forms reflect that the Defendant’s release
eligibility was marked “Violent 100%” in each of the four counts. See T.C.A. § 40-35-
501(i)(1)-(2). On appeal, a panel of this court affirmed the Defendant’s convictions and
sentences, but it did not review whether the Defendant was properly classified as a
violent offender. Maddin, 192 S.W.3d at 563. The Defendant then filed a petition for
post-conviction relief, contending on grounds unrelated to the issues presented in this
appeal that he received ineffective assistance of trial and appellate counsel. Homer Alson
Maddin, III, v. State, No. M2007-02708-CCA-R3-PC, 2008 WL 4735497, at *1 (Tenn.
Crim. App. Oct. 27, 2008). The post-conviction court denied the Defendant relief, and
this court affirmed the post-conviction court’s decision on appeal. Id. at *1, 7.

        On February 6, 2020, the Defendant filed a pro se “Motion for
Enforcement/Clarification of Judgment Order,” in which he asserted that the Tennessee
Department of Correction (“TDOC”) improperly increased his effective release date.
Correspondence between the TDOC and the Defendant reflects that in January of 2019,
the TDOC flagged three of the Defendant’s sentences as incorrect because it concluded
he should have been sentenced under a “Multiple Rapist” release eligibility classification
by statute in the latter three of his four aggravated rape convictions. The TDOC removed
the application of sentence reduction credits from counts two through four, in which it
considered him a multiple rapist, which resulted in an increase in the Defendant’s
effective release date. See T.C.A. 39-13-523(b) (2003) (“[A] multiple rapist . . . shall be
required to serve the entire sentence imposed by the court, undiminished by any sentence
reduction credits the person may be eligible for or earn.”); T.C.A § 40-35-501(i)(1)
(2003) (requiring that there be no release eligibility for violent offenders and that those
offenders “shall serve one hundred percent (100%) of the sentence imposed by the court
less sentence credits earned and retained. . . .”). The Defendant requested the trial court
to compel the TDOC to reapply the sentence reduction credits to his sentence by
enforcing the original judgments or entering amended judgments clarifying his
classification as a violent offender.

       In a written order, the trial court found that it had no authority to compel the
TDOC to reapply the sentence reduction credits, and it denied the Defendant’s motion on
that ground. The trial court also found that it had mistakenly marked the Defendant as a
violent offender for release eligibility purposes on the judgment forms in counts two
through four, found that he should have been classified as a multiple rapist in those
counts by statute, and ordered corrected judgments to be entered pursuant to Tennessee
Rule of Criminal Procedure 36. The trial court’s order was entered on February 25, 2020,
and corrected judgments in counts two, three, and four were entered on February 28,
2020. The Defendant filed a notice of appeal on June 5, 2020, from the trial court’s
order.

                                           -2-
                                       ANALYSIS

                                        I. Waiver

        We briefly address the timeliness of the Defendant’s notice of appeal to consider
the State’s argument that we should dismiss his appeal because he failed to file the notice
within thirty days of the trial court’s order. Tennessee Rule of Appellate Procedure 4(a)
states,

       In an appeal as of right to the . . . Court of Criminal Appeals, the notice of
       appeal required by Rule 3 shall be filed with the clerk of the appellate court
       within 30 days after the date of entry of the judgment appealed from;
       however, in all criminal cases the “notice of appeal” document is not
       jurisdictional and the timely filing of such document may be waived in the
       interest of justice.

“‘In determining whether waiver is appropriate, this court will consider the nature of the
issues presented for review, the reasons for and the length of the delay in seeking relief,
and any other relevant factors presented in the particular case.’” State v. Rockwell, 280
S.W.3d 212, 214 (Tenn. Crim. App. 2007) (quoting Markettus L. Broyld, No. M2005-
00299-CCA-R3-CO-2005 WL 3543415, at *1 (Tenn. Crim. App. Dec. 27, 2005)).
“Waiver is not automatic and should only occur when ‘the interest of justice’ mandates
waiver. If this court were to summarily grant a waiver whenever confronted with
untimely notices, the thirty-day requirement of Tennessee Rule of Appellate Procedure
4(a) would be rendered a legal fiction.” Id. (citing Michelle Pierre Hill v. State, No.
01C01-9506-CC-00175, 1996 WL 63950, at *1 (Tenn. Crim. App. Feb.13, 1996)). The
trial court’s entry of its order on February 25, 2020, required the Defendant to file his
notice of appeal within thirty days. See Tenn. R. App. P. 4(a). The Defendant filed the
notice of appeal on June 5, 2020.

        After the appellate briefing concluded, the Defendant filed a motion to waive
timely filing of the notice of appeal. The Defendant cites to the Tennessee Supreme
Court’s March 25, 2020 “ORDER CONTINUING SUSPENSION OF IN-PERSON
COURT PROCEEDINGS AND EXTENSION OF DEADLINES,” which extended filing
deadlines expiring between Friday, March 13, 2020, and Tuesday, May 5, 2020, to
Wednesday May 6, 2020, due to the COVID-19 pandemic. In Re: Covid-19 Pandemic,
No. ADM2020-00428 (Tenn. Mar. 25, 2020). The Defendant alleges that during the time
period of May 5, 2020, through June 4, 2020, he did not have access to legal materials or
the library to complete the filing of his notice of appeal. Because of these circumstances,
the Defendant requests this court to waive the thirty-day filing requirement set forth in
Rule 4. After careful review of the circumstances under which the Defendant failed to
                                           -3-
timely file his notice of appeal, we conclude that the interest of justice mandates waiver
and that the timely filing of the Defendant’s notice of appeal is hereby waived. See
Rockwell, 280 S.W.3d at 214 (citing Michelle Pierre Hill, 1996 WL 63950, at *1).

                                    II. Clerical Errors

       On appeal, the Defendant claims that the trial court failed to provide him with
proper notice under Rule 36 before correcting his judgment forms and that the court
erroneously considered the errors clerical mistakes. The State responds that the
Defendant had notice of the errors because he alerted the trial court to the TDOC’s
decision to consider him a multiple rapist and that the trial court properly corrected the
judgment forms as clerical errors under Rule 36 because the record shows the Defendant
should have been sentenced as a multiple rapist. We agree with the State that the
Defendant was properly noticed and that the trial court properly corrected the judgments.

        “We review a trial court’s ruling on a Rule 36 motion under an abuse of discretion
standard.” State v. Jeffery Siler, No. E2020-00468-CCA-R3-CD, 2020 WL 6130919, at
*3 (Tenn. Crim. App. Oct. 19, 2020), perm. app. denied (Tenn. Feb. 4, 2021) (citing
Marcus Deangelo Lee v. State, No. W2013-01088-CCA-R3-CO, 2014 WL 902450, at *3
(Tenn. Crim. App. Mar. 7, 2014)). Tennessee Rule of Criminal Procedure 36 states in
relevant part that, “[a]fter giving any notice it considers appropriate, the court may at any
time correct clerical mistakes in judgments, orders, or other parts of the record, and errors
in the record arising from oversight or omission. . . .” The parties dispute whether the
trial court provided proper notice to the Defendant before correcting the judgment forms,
and the Defendant cites to State v. Andre Cabrere, No. W2019-02093-CCA-R3-CD,
2020 WL 5230593 (Tenn. Crim. App. Sept. 1, 2020), no perm. app. filed, in support of
his position. In Andre Cabrere, the trial court amended some of the defendant’s
judgments sua sponte under Rule 36 to remove pretrial jail credits nearly six years after
the defendant entered pleas of guilt. Id. at *1. A panel of this court reversed the trial
court’s decision and remanded for further proceedings, in part, because its total lack of
notice to the defendant prevented him from making a record regarding whether the
pretrial jail credits were “part of the negotiated plea agreement.” Id. at *3. The
circumstances in the present case, in which the Defendant was first notified by the TDOC
that he was erroneously classified as a violent offender rather than a multiple rapist and in
which he subsequently sought relief with the trial court with supporting documentation,
are materially different than those underlying our decision in Andre Cabrere. The
appellate record clearly shows the Defendant was noticed that there were errors in his
judgment forms, and we conclude that he is not entitled to relief on this ground.

      We turn to the remaining question of whether the trial court abused its discretion
by amending the Defendant’s judgment forms in counts two through four under Rule 36.
                                            -4-
The Defendant contends that the trial court erred because the record shows the court
intended to classify him as a violent offender rather than a multiple rapist in each count
and that the court properly did so under the applicable statutes. The Defendant argues
that, since the mistake was not clerical in nature, the mistake fell into the ambit of errors
the trial court lacked jurisdiction to correct under Rule 36 and which the State should
have challenged on direct appeal. See State v. Wooden, 478 S.W.3d 585, 595 (Tenn.
2015) (identifying three categories of sentencing errors: clerical, appealable, and fatal).
The State contends that the trial court properly amended the judgment forms because the
trial court found that it made a clerical mistake when completing the forms in counts two
through four. We agree with the State.

        Clerical errors differ from appealable errors and fatal errors in that clerical errors
“arise simply from a clerical mistake in filling out the uniform judgment document.”
Cantrell v. Easterling, 346 S.W.3d 445, 449 (Tenn. 2011) (distinguishing between
clerical, appealable, and fatal errors in relation to the avenue of relief and the appropriate
remedies for sentencing errors). “To determine whether a clerical error has been made, a
court ordinarily must compare the judgment with the transcript of the trial court’s oral
statements.” State v. Brown, 479 S.W.3d 200, 213 (Tenn. 2015) (citing State v. Moore,
814 S.W.2d 381, 383 (Tenn. Crim. App. 1991)). “When there is a conflict between the
judgment and the transcript of the trial court’s statements, the transcript controls.” Id.
(citing Moore, 814 S.W.2d at 383). To identify an error as clerical,

       The record in the case must show that the judgment entered omitted a
       portion of the judgment of the court or that the judgment was erroneously
       entered. The most reliable indicator that clerical error was made is the
       transcript of the hearing or other papers filed in connection with the
       proceedings which show the judgment was not correctly entered. In the
       absence of the supporting facts, a judgment may not be amended under the
       clerical error rule after it has become final.

State v. Hobert Dean Davis, No. E2000-02879-CCA-R3-CD, 2002 WL 340597, at *3
(Tenn. Crim. App. Mar. 4, 2002) (quoting State v. Jack Lee Thomas, Jr., No. 03C01-
9504-CR-00109, 1995 WL 676396, at *1 (Tenn. Crim. App. Nov. 15, 1995)); see Andre
Cabrere, 2020 WL 5230593, at *2.

       In the present case, the trial court found that it committed a clerical error when
completing the judgment forms in counts two through four by marking the Defendant as a
violent offender rather than a multiple rapist. At the time of the Defendant’s sentencing
hearing, a “multiple rapist” was defined as “a person convicted of two (2) or more times
of violating the provisions of § 39-13-502 or § 39-13-503, or a person convicted at least
one (1) time of violating § 39-13-502, and at least one (1) time of § 39-13-503.” T.C.A.
                                            -5-
§ 39-13-523(a)(2) (2003). “[A] multiple rapist . . . shall be required to serve the entire
sentence imposed by the court, undiminished by any sentence reduction credits the
person may be eligible for or earn.” T.C.A. § 39-13-523(b) (2003). Therefore, the trial
court was required to sentence the Defendant as a multiple rapist in counts two through
four because he was convicted of four counts of aggravated rape.

        Here, the sentencing hearing transcript reflects that the trial court sentenced the
Defendant to serve 100% of his sentence. Although the transcript does not explicitly
reflect whether the trial court intended to sentence the Defendant under the violent
offender or multiple rapist classification, the same judge who presided over the sentence
hearing made a factual finding in the order underlying this appeal that the marks on the
judgment forms were clerical errors. This is a determination by the trial judge that he
intended to mark the multiple rapist category but inadvertently marked the violent
offender category, and the record does not preponderate against this factual finding. Cf.
Cantrell, 346 S.W.3d at 457 (concluding that the “Multiple 35% Range 2” designation in
the defendant’s four aggravated rape judgment orders was not clerical error because there
was no “evidence demonstrating that the judgment orders conflict[ed] with the sentences
actually imposed by the trial court during the sentencing hearing.”). Having discovered
that the errors were clerical rather than illegal, the trial court in this case properly
amended the judgments under Rule 36. Therefore, the trial court did not abuse its
discretion by amending the judgment forms in counts two through four to correct the
clerical errors. See State v. Deshaun Emmanuel Brown and Jerome Cardell Holt, No.
M2011-01383-CCA-R3-CD, 2012 WL 6115603, at *12 (Tenn. Crim. App. Dec. 10,
2012) (remanding to the trial court for entry of corrected judgments where the
defendants, convicted of multiple counts of aggravated rape, were sentenced as violent
offenders rather than multiple rapists); see also Thomas Braden v. Ricky Bell, Warden,
No. M2004-01381-CCA-R3-HC, 2005 WL 2008200, at *1 (Tenn. Crim. App. Aug. 19,
2005) (remanding to the trial court for correction of a clerical error where the judgment
forms for the defendant’s three counts of aggravated rape reflected a standard offender
classification rather than a multiple rapist classification).

                                    CONCLUSION

      Based upon the foregoing reasons, we affirm the judgment of the trial court.




                                    ___________________________________________
                                    JOHN EVERETT WILLIAMS, PRESIDING JUDGE
                                           -6-